Title: To Thomas Jefferson from William Waller Hening, 14 May 1822
From: Hening, William Waller
To: Jefferson, Thomas


Sir,
Richmond.
May 14. 1822
I am thankful for your friendly note of the 8th just received.It is much to be regretted that the state of our finances did not permit the legislature to enable me to complete the Statutes at Large without delay, instead of restricting the publication to one volume a year, according to the existing law.—Notwithstanding the embarrassment which this arrangement necessarily produces, I published the 8th & 9th vols last year, and am about to commence the 10th so that I always have a large portion of my capital in stock perfectly inactive.—The 8th volume terminated the laws under the colonial government; the 9th commences with the revolution, and comes down to the end of the year 1778.—Being desirous to ascertain the precise day on which our governours were elected, I must trouble you for information as it respects your own election. The journal of the H. of Delegates, of the May session 1779, is unfortunately lost.I have now in the hands of the book-binder, the 8th & 9th Volumes, for your library; as well as a complete set for the University of Virginia; which will be forwarded by the first safe conveyance.—I thank you for the offer of your old MSS, containing historical documents.—I have it in contemplature to publish a supplementary volume consisting of historical documents only.—With this view I have been making considerable collections.—Judge Tucker has very obligingly furnished me with some my valuable old papers, which contain documents no where else to be found, by me. On this subject I ask your advice and assistance. I am particularly anxious to exhibit a connected view of the public papers, from the period of the stamp-act to the revolution:—not only state-papers, properly so called, but the proceedings of public bodies, and periodical publications.—Your friendly aid in not only directing me to such papers as fall within my plan, but pointing out where they may be obtained will be peculiarly acceptable.I am respy Yrs Wm W. Hening